IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                             FILED
                                                                          January 21, 2008

                                     No. 07-40562                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk


UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

WILLIAM BRADLEY BURRELL

                                                   Defendant-Appellant



                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 1:05-CV-00734


Before JOLLY, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       William Bradley Burrell alleges that the compensation he was awarded for
the government’s taking of a perpetual non-exclusive access easement across his
property was inadequate. The only issue properly before us is whether the
Magistrate Judge1 abused his discretion in failing to grant relief from his initial


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
         This case was tried before a Magistrate Judge by consent of the parties pursuant to
Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c). Appeals from such judgments
receive the same review as do appeals from district court judgments. See Fed. R. Civ. P. 73(c).
                                  No. 07-40562

award of compensation. We find no error in the denial of reconsideration and
therefore affirm the judgment.
      The United States sought to take a perpetual road and utility easement
across a tract of land owned by Burrell. The government wanted to use a road
already on Burrell’s property to access a valve site of the Strategic Petroleum
Reserve. The government filed a complaint in condemnation with the district
court and placed what it estimated to be just compensation in the court registry.
The parties consented to the Magistrate Judge’s conducting a bench trial to
determine just compensation. After the trial, the Magistrate awarded Burrell
$3,500 and interest. Final judgment was dated March 27, 2007.
      On April 12, 2007, Burrell filed a motion for reconsideration. Burrell
contended that the Magistrate misapprehended the manner in which the road
in question was being utilized prior to condemnation, which led the court to err
when calculating compensation. The Magistrate denied reconsideration on May
21, 2007, and this appeal was timely taken from that order.
      Our first determination must be whether the underlying judgment is
properly before us or instead whether only the denial of reconsideration is
subject to our review. A motion to alter a judgment under Rule 59(e) or for relief
from judgment under Rule 60(b) that is filed within ten days of the judgment
will toll the time for filing an appeal. Fed. R. Civ. P. 59(e) & 60(b); Fed. R. App.
P. 4(a)(4)(A) (v) & (vi). When that ten-day deadline is met, no notice of appeal
need be filed until after a ruling on the motion. Fed. R. App. P. 4(a)(4).
      Burrell’s motion was not filed within ten days of the March 27, 2007,
judgment. Therefore, the time for appeal from that judgment was not tolled
while the Magistrate was reviewing Burrell’s motion for reconsideration. See
Fed. R. App. P. 4(a)(4)(A). Burrell’s notice of appeal was filed on June 4, 2007,
which was more than sixty days after the March 27, 2007, order. See Fed. R.
App. P. 4(a)(1)(B) (appeal within sixty days from judgment when United States

                                         2
                                   No. 07-40562

is a party).      In civil cases, a timely notice of appeal is mandatory and
jurisdictional.    See Bowles v. Russell, 127 S. Ct. 2360, 2363, 2366 (2007).
Accordingly, this Court lacks jurisdiction to review the merits of the March 27,
2007, final judgment. See Bowles, 127 S. Ct. at 2366. The portion of Burrell’s
notice of appeal that challenges the March judgment, and for that matter, also
challenges two earlier orders, is dismissed.
      Because Burrell’s motion was not filed within ten days of the judgment,
it is not properly understood to be a Rule 59 motion to alter or amend a
judgment. It may properly be recast as a motion for relief from judgment under
Federal Rule of Civil Procedure 60(b). Such a motion needs to be filed only
within a reasonable time after the judgment. Fed. R. Civ. P. 60(c). We consider
Burrell’s motion as one properly made pursuant to 60(b). See Texas A&M
Research Found. v. Magna Transp., Inc., 338 F.3d 394, 400 (5th Cir. 2003)
(motion to reconsider classified according to number of days that passed after the
entry of judgment prior to filing of motion).
      Burrell’s appeal was timely filed after the denial of reconsideration.
      There are more than similar words, or perhaps more precisely, neighboring
numbers, involved in determining whether the motion, when denied, was
pursuant to Rule 59(e) or Rule 60(b). Our review of the denial of a Rule 60(b)
motion for relief from judgment only examines whether the trial court abused
its discretion in refusing to grant relief, not whether the original judgment had
reversible error. See Warfield v. Byron, 436 F.3d 551, 555 (5th Cir. 2006).
      As Burrell’s Rule 60(b) motion did not raise any of the grounds for relief
listed in Rule 60(b)(1)-(5), the only potential basis for reversal would be if Burrell
had presented “any other reason” justifying relief under the catch-all provision
of the Rule. Fed. R. Civ. P. 60(b)(6). Granting a Rule 60(b) motion is only
appropriate if “extraordinary circumstances are present.” United States ex rel.
Giribaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337 (5th Cir. 2005). The

                                          3
                                  No. 07-40562

availability of relief under the section is “narrowly circumscribed.” See Batts v.
Tow-Motor Forklift Co., 66 F.3d 743, 747 (5th Cir. 1995). A court must consider
the motion in light of the desirability of preserving the finality of judgments. See
Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      In this Rule 60(b) motion, Burrell argued that the Magistrate’s conclusion
about the existing use of the tract of land the United States sought to take was
incorrect in light of the evidence. There were no extraordinary circumstances
shown to the Magistrate that required him to alter his analysis of that evidence.
Consequently, there was no abuse of discretion when Burrell’s motion for
reconsideration was denied.
      The appeal from the March 27, 2007, order is DISMISSED, and the
judgment of May 21, 2007, is AFFIRMED.




                                         4